Citation Nr: 0333467	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 1999, 
for the 30 percent evaluation of asthma.

2.  Entitlement to an evaluation in excess of 60 percent for 
asthma.

3.  Entitlement to an increased (compensable) evaluation for 
stress changes of both feet, plantar fascitis, and pes 
planus, bilateral.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from September 1988 to June 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which evaluated the appellant's 
asthma at 60 percent, effective June 10, 1999.  The case was 
remanded by the Board in February 2001.

At the time of the remand, an issue of a total rating was 
before the Board.  An October 2002 rating decision granted 
individual unemployability, effective June 10, 1999.  As that 
is a grant of the benefits requested as to that issue, and no 
disagreement with the effective date is on file, that issue 
is moot.

In February 2001, the Board remanded the case to the RO for 
issuance of a statement of the case (SOC) as to an issue of 
entitlement to payment for unauthorized medical services 
performed by a private facility in 1999.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The medical center case file, 
which was not associated with the claim file at the time of 
2001 Board action, reflects that a SOC was issued in May 
1999.  There is no record in either the medical center case 
file or the claim file that the appellant filed a substantive 
appeal in response to the SOC.  Therefore, that issue will 
not be a part of, or addressed in, this decision.

The February 2001 Board remand returned the case to the RO 
for additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further review.  The appellant's representative 
submitted additional comments on his behalf in September 
2003.

The issue of entitlement to an increased (compensable) 
evaluation for stress changes of both feet, plantar fascitis, 
and pes planus, bilateral, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The appellant applied for an increased evaluation of his 
asthma in September 1996.

2.  An October 1996 VA outpatient treatment record entry 
reflect that the appellant was provided a prescription for a 
varinase inhaler for asthma.

3.  The appellant's asthma currently manifests subjectively 
with constant shortness of breath, an occasional dry cough, 
and slow performance of daily living activities.  His asthma 
manifests objectively with slightly impaired breath sounds 
upon lung auscultation.  There is no evidence of 
kyphoscoliosis or pectus excavatum.  The appellant uses 
albuterol 0.5 percent as nebulizer twice daily, two puffs of 
albuterol inhaler eight to 10 times a day, and prednisone, 10 
mg, daily.  Pulmonary function test (PFT) values reflect FEV-
1 of less than 40 percent predicted.

4.  The appellant was prescribed prednisone in November 1999.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the requirements for an effective date of September 
20, 1996, but no earlier, for the 30 percent evaluation of 
asthma have been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2003). 

2.  With resolution of reasonable doubt in the appellant's 
favor, the requirements for an evaluation of 100 percent for 
asthma have been met, effective November 16, 1999.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002); but see Paralyzed Veterans 
of America, et al v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7007,-7008,-7009,-7010 (September 22, 2003).  
This change in the law is potentially applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, ___ F.3d ___, No. 03-7032 (August 25, 2003).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of the 
VCAA, dealing with notice and duty to assist requirements, 
may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The February 2001 Board remand and a March 2001 RO 
letter informed the appellant of the provisions of the VCAA 
and VA's obligations thereunder, to include VA's duty to 
assist.  The March 2001 letter informed the appellant of the 
evidence needed to substantiate his claim and how VA would 
assist him with developing his claim.  As to who would obtain 
what evidence, the March 2001 letter identified private 
treatment records still outstanding and instructed the 
appellant to sign and return VA Forms 21-4142 so the RO could 
obtain the records.

As concerns the March 2001 VCAA letter of notice, the Board 
takes specific notice of the recent decision of the U.S. 
Court of Appeals for the Federal Circuit (Court) in Paralyzed 
Veterans of America, et al (PVA) v. Secretary of Veteran 
Affairs, ___ F.3d ___, Nos. 02-7007,-7008,-7009,-7010 (Fed. 
Cir. September 22, 2003).  In that decision, the Court held 
that part of 38 C.F.R. § 3.159(b) is invalid in so far as it 
allows VA to require a response in less than the one-year 
period specifically provided in the VCAA.  The Board notes 
that the March 2001 letter instructed the appellant to 
provide any evidence he desired considered within 60 days, 
which is contrary to the holding in PVA v. Secretary of 
Veterans Affairs.  Nonetheless, the Board will proceed on the 
issues of the effective date for the 30 percent evaluation 
for asthma, because the result is controlled by law and is 
allowed, and on the issue of an increased evaluation for 
asthma, because the Board grants the appellant the maximum 
benefits allowed.  Given these circumstances, the Board finds 
that the appellant has not been prejudiced by the time limit 
provided in the letter.  Further, the Board also notes that 
the March 2001 letter also informed the appellant that he in 
fact had one year from the date of the letter to respond, and 
that a response later than 60 days only had the possibility 
of impacting the effective date of any benefits which might 
be awarded.  Cf. Id. (Court expressed concern that 3.159(b) 
does not provide for how a veteran will be informed that he 
or she in fact has one year and when that period expires).

Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and that the appellant was not prejudiced by the VCAA 
letter of notice as concerns his claims for an earlier 
effective date and an increased rating of his asthma.

As concerns the duty to assist, the RO scheduled medical 
examinations, obtained private treatment records, VA 
outpatient records, and Social Security Administration 
records.  All records obtained or generated have been 
associated with the claim file.  Neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  In fact, in a June 2003 statement, 
the appellant stated he had no further evidence to submit.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2003).  Accordingly, the Board may decide the case on the 
merits.

I.  Earlier effective date for 30 percent evaluation of 
asthma.

Historically, the appellant filed his original claim for 
service connection for asthma in June 1993.  An April 1993 
rating decision granted service connection and evaluated the 
appellant's asthma at 10 percent, effective June 16, 1992.  
The appellant submitted a July 1993 NOD with the decision, 
and a SOC was issued in July 1995.  However, the appellant 
did not file a substantive appeal within 60 days of the SOC, 
and the April 1993 rating decision became final by operation 
of law.  In a September 1996 statement, the appellant 
requested a personal hearing at the RO because his claim for 
an increased rating for asthma was denied.  The RO informed 
the appellant in an October 1996 letter that his request was 
not timely, as measured by the July 1995 SOC.  In April 1997, 
the appellant filed a formal application for an increased 
evaluation of his asthma.  An August 1997 rating decision 
denied the claim, and the appellant submitted a September 
1997 NOD.  He filed his substantive appeal in November 1997.  
Subsequent to an April 1999 personal hearing at the RO, a 
June 1999 rating decision increased the appellant's 
evaluation for asthma from 10 percent to 30 percent, 
effective April 16, 1999.  This was said to be the date that 
increased impairment was clinically established.

A December 1995 VA outpatient treatment entry reflects that 
the appellant presented with complaints of congestion, 
coughing up yellow mucus, increased wheezing at night, and 
sometimes using his inhaler every hour.  He reported no 
hospitalizations or intubations for asthma.  Physical 
examination revealed mild inspiratory wheezing of the lungs.  
Assessment was tracheabronchitis, and he was treated with an 
antibiotic regimen.  A July 1996 entry reflects that the 
appellant presented with a complaint of an asthma flare-up 
and reported that his inhaler did not help.  He left the 
clinic without being seen.

In October 1996, a VA outpatient treatment entry reflects 
that the appellant presented with complaints of congestion.  
Physical examination revealed inflamed swollen mucosa of the 
nose and wheezing of the right middle lung, which cleared 
with cough.  The examiner's assessment was acute rhinitis 
with mild asthmatic exacerbation.  Treatment included a 
prescription for varinase inhaler.

A January 1997 VA treatment entry reflects that the appellant 
presented with complaints of increasing frequency of asthma 
attacks and reported that he used a beta agnostica inhaler.  
Physical assessment revealed the appellant's lungs to 
manifest bilateral diffuse wheezing, mild in intensity.  
Treatment included a prescription for a beta agnostica 
inhaler.  Another entry for later in the same month reflects 
that the appellant presented with a request for a refill for 
his inhaler.  A prescription was provided for albuterol.  An 
April 1997 outpatient entry reflects issuance of a 
prescription for albuterol.

An August 1997 VA medical examination report reflects that 
the appellant reported that he believed that the frequency of 
his attacks had increased.  He reported shortness of breath 
four to five times a day.  The report reflects that physical 
examination revealed the appellant's chest to be symmetrical, 
moved well with respiration, and his lungs had good breath 
sounds without bilateral rales or rhonci.  PFT reflected FEV-
1 of 68 percent of predicted value and a FEV-1/FVC of 86 
percent.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore. 38 U.S.C.A. § 5110(a) (West 2002).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an award of increased compensation "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim." See also 
VAOPGCPREC 12-98 (1998).

Applicable rating criteria for bronchial asthma provides 
that, for a 30 percent evaluation, an appellant's asthma 
must manifest a FEV-1 of 56- to 70-percent predicted; or, 
FEV-1/FVC of 56 to 70 percent; or, daily inhalational or 
oral  bronchodilator therapy; or, inhalational anti-
inflammatory medication.  38 C.F.R. § 4.97, DC 6602 (1999).

The appellant asserts that he is entitled to an effective 
date of June 16, 1992, the day he submitted his original 
claim.  The Board disagrees with this assertion and finds 
that it is contrary to law and to the competent evidence of 
record.  As set forth above, the appellant's original claim 
was addressed by an April 1993 rating decision, which became 
final in September 1995.  Therefore, the applicable 
effective date for the appellant's 30 percent evaluation for 
asthma must be determined in relationship to his September 
20, 1996, communication to the RO, which the Board finds was 
an informal claim for an increased evaluation of his asthma.  
See 38 C.F.R. § 3.155 (2003).  Although the RO treated that 
correspondence as an aborted attempt by the appellant to 
continue his appeal of the April 1993 rating decision, it 
clearly contained all of the information required to apply 
for a reopening of his claim for an increased evaluation.  
Id.  Further, the appellant filed a formal application for 
an increased evaluation in April 1997.  Therefore, September 
20, 1996, is the reference point for determining the 
effective date for the appellant's 30 percent evaluation.  
Id.

Prior to September 1996, the appellant's PFT values did not 
meet the rating criteria for a 30 percent evaluation.  For 
example, a September 1996 PFT reflected a FEV-1 of 67 
percent and was consistent with an earlier study, the 
results of which do not meet the criteria for a 30 percent 
evaluation.  DC 6602.  Nonetheless, the rating criteria also 
allow a 30 percent evaluation if an appellant is using daily 
inhalational or oral  bronchodilator therapy; or, 
inhalational anti-inflammatory medication.

The medical evidence of record shows that, as early as 
December 1995, the appellant was reporting use of an inhaler 
and that he was not receiving effective relief from their 
use.  The treatment records of that date, however, do not 
confirm the appellant's reports via a prescription for an 
inhaler or otherwise.  Moreover, it is not shown by these 
records that daily use of an inhaler was prescribed.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996).  Thus, 
the Board does not find the noted entries sufficient to find 
evidence of 30 percent pathology as of December 1995.

In October 1996, however, the VA outpatient records reflect 
a prescription for a varinase inhaler, and there are 
subsequent prescriptions for an inhaler thereafter.  This is 
one month after the appellant's informal claim of September 
1996 for an increased evaluation of his asthma.  Therefore, 
the Board finds that the medical evidence and the applicable 
law supports allowance of an effective date of September 20, 
1996, the day the appellant's informal claim was received.  
Thus, the law and applicable regulations control.

II.  Entitlement to an evaluation in excess of 60 percent for 
asthma.

The October 2001 VA medical examination report reflects that 
the examiner noted that the appellant is steroid dependent 
for his asthma.  The August 2002 VA medical examination 
report reflects that the appellant reported constant 
shortness of breath, which ranges from mild to much worse at 
night on a daily basis.  He reported that he does his daily 
living activities slowly, and that his condition seems to be 
getting worse despite his treatment, which includes taking 
prednisone daily.  The report reflects that his PFT revealed 
a FEV-1 of 31 percent.  The examination revealed slightly 
impaired breath sounds.  Chest x-ray was normal.  The 
examiner rendered a diagnosis of chronic bronchial asthma, 
moderately severe, in spite of current treatment.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2003), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
A bronchia asthma disorder qualifies for a 100 percent 
evaluation where there is a FEV-1 less than 40-percent 
predicted; or, FEV-1/FVC less than 40 percent; or, more than 
one attack per week with episodes of respiratory failure; 
or, requires daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications.  
38 C.F.R. § 4.97, DC 6602 (2003).

The medical evidence shows that the appellant qualifies for 
a 100 percent evaluation both on the bases of his FEV-1 of 
31 percent and his prescribed daily regimen of prednisone.  
VA outpatient treatment and pharmacy records reflect that he 
has been prescribed prednisone since November 16, 1999.  In 
light of this evidence, the Board finds the appellant meets 
the criteria for a 100 percent evaluation for his asthma as 
of November 16, 1999.  38 C.F.R. §§ 4.3, 4.7 (2003).


ORDER

Entitlement to an effective date of September 20, 1996, for a 
30 percent evaluation for asthma is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 100 percent for asthma, 
effective November 16, 1999, is granted, subject to the law 
and regulations governing the award of monetary benefits.


REMAND

The Board notes that a February 2002 VA treatment note 
reflects that a provider ordered replacement inserts for the 
appellant's shoes.  There is no entry as to why this was done 
or the current manifestation of the appellant's foot disorder 
which led to that decision.  In light of this entry, and the 
fact that the appellant's last foot examination was October 
2001, the Board will remand for additional records and 
another examination.  The Board also will remand for another 
VCAA letter of notice.  See PVA v. Secretary of Veterans 
Affairs, supra.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance as concerns his claim for 
a compensable rating for his bilateral 
foot disorder.  In addition to the other 
required information, the letter should 
specifically inform the appellant as to 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  This letter should also provide 
all notice as required by the PVA case 
and any other applicable legal precedent.

2.  The RO shall obtain any treatment 
records for the appellant's foot disorder 
for the period February 2002 to the 
present.  If another VA medical 
examination for his feet is indicated, 
schedule an examination at the 
appropriate VA medical facility.

3.  If the appellant submits additional 
evidence the matter should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, and the veteran should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



